Citation Nr: 0215706	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  01-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to August 
1946 and from September 1950 to September 1953.  He died in 
December 1989.  The appellant is the widow of the veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied reopening of a 
previously-denied claim of entitlement to service connection 
for the cause of the veteran's death. 

The evidence on file indicates that the appellant was 
scheduled to testify at a personal hearing before a member of 
the Board at the RO on October 7, 2002.  
She failed to appear for that hearing.  The Board notes that 
no request for postponement was received prior to the 
scheduled October 2002 hearing and that no explanation for 
the appellant's failure to appear, such as illness, has been 
provided. 

A letter was received at the RO on October 23, 2002 in which 
the appellant's representative requested on her behalf that 
she be rescheduled for another Travel Board Hearing.  No 
argument was provided in support of that request. 

According to 38 C.F.R. § 20.704(d), when an appellant fails 
to report for a Travel Board Hearing, and a request for a 
postponement has not been received and granted, appellate 
review of the case may proceed as though the request for a 
hearing had been withdrawn.  No further request for a hearing 
will be granted in the same appeal unless such failure to 
appear was with good cause and the cause for the failure to 
appear arose under such circumstances that a timely request 
for a postponement could not have been submitted prior to the 
scheduled hearing date.  A motion for a new hearing date 
following a failure to appear for a scheduled hearing must be 
filed within 15 days of the originally scheduled hearing date 
and explain why the appellant failed to appear for the 
hearing and why a timely request for a new hearing date could 
not have been submitted.  Id.  

Here, the request for another travel board hearing was 
received more than 15 days after the scheduled hearing date.  
In addition, the request for another hearing was not labeled 
as a motion and contained none of the explanatory material 
required by the regulation.  Under such circumstances, the 
Board does not believe that the unsupported request for a new 
hearing constitutes a motion under 38 C.F.R. § 20.704.  It is 
clear that the appellant is not entitled to another hearing.  
The case is accordingly now before the Board for 
adjudication.


FINDINGS OF FACT

1.  A September 1991 Board decision denied entitlement to 
service connection for the cause of the veteran's death.

2.  Evidence submitted since the September 1991 Board denial 
of the appellant's claim does not bear directly and 
substantially upon the specific matter under consideration.  
The evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.   


CONCLUSIONS OF LAW

1.  The evidence received since the September 1991 Board 
denial of service connection for the cause of the veteran's 
death is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).

2.  The September 1991 decision denying service connection 
for the cause of the veteran's death is final and the claim 
is not reopened.  38 U.S.C.A. §  7105 (West 1991); 38 C.F.R. 
§§  3.104(a), 20.302, 20.1104 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's rheumatic heart 
disease in service caused his eventual death.  Her claim of 
entitlement to service connection for the cause of the 
veteran's death was most recently denied by the Board in 
September 1991.

In the interest of clarity, the Board the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal and render a decision.

The VCAA

On November 9, 2000 the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA revises VA's obligations in two significant 
ways.  First, VA has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pertinent to the issue currently on appeal, however, 
the VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f).  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at  38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, the regulations governing 
reopening of previously and finally denied claims were 
revised effective the date of publication on August 29, 2001.  
These regulations redefine new and material evidence and the 
duty to assist in applications to reopen previously and 
finally denied claims.  As the instant claim to reopen was 
filed prior to August 29, 2001, the revised regulations 
specific to such claims are inapplicable to the instant 
appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  Furthermore, it is clear that certain of VA's 
implementing regulations do not apply to this case in its 
present posture.

The Board observes, however, that the Court has recently held 
that 38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   The notice provisions 
found in the VCAA are therefore applicable to cases such as 
this in which the issue revolves around finality and new and 
material evidence.   

In this regard, the Board notes that, in the September 2001 
Statement of the Case (SOC), the RO informed the appellant of 
the provisions of 38 C.F.R. § 3.156.  See the SOC, page 5.  
The RO further informed the appellant that new and material 
evidence was needed to reopen her claim.  A July 2000 VA 
letter to the appellant specifically informed her of the type 
of evidence which was required to reopen her claim.  She was 
told that she needed to submit medical evidence that was not 
considered by the Board in its September 1991 decision 
showing that the rheumatic fever the veteran had in service 
was related to the veteran's fatal heart attack.  It is thus 
clear from the record that the appellant has been provided 
notice, including notice of what evidence it was her 
responsibility to submit, as well as an opportunity to 
present evidence and argument in support of her claim. 

With respect to VA's duty to assist, as indicated above the 
VCAA provides that VA's duty to assist does not commence 
until new and material evidence has been submitted.  The 
Board additionally observes that the appellant has identified 
no existing unobtained evidence as possibly being new and 
material.  The Board is not aware of any specific evidence 
pertaining to the pending claim which exists and which has 
not been obtained, and the appellant and her representative 
have pointed to none. 

In short, the Board believes that the provisions of the VCAA, 
insofar as they apply to the current posture of this case, 
have been fulfilled.    

Relevant law and regulations

Service connection - cause of death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
1991 and Supp. 2001); 38 C.F.R. § 3.312 (2001).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

Service connection for cardiovascular disease may be presumed 
if it is manifested to a degree of 10 percent within one year 
from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 
1101(3), 1110, 1112, 1113, (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 1991), VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.   "If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App., 251, 253 (1991).  See also Knightly 
v. Brown, 6 Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the veteran in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 1991); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for Veterans Claims (the Court) has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Factual Background

Within the context of the applicable law, the Board will 
briefly review the evidence of record at the time of the 
Board's September 1991 denial of the appellant's claim.  
Following this review, the Board will describe the evidence 
submitted since the September 1991 denial of the claim.  

The "old" evidence

As noted in the Introduction, the veteran had two periods of 
service in 1945-6 and from 1950 to 1953.

The veteran's service medical records reveal that an 
impression in February 1946 of subsiding rheumatic fever with 
no residual cardiac damage.  An August 1946 rating decision 
granted entitlement to service connection for residuals of 
rheumatic fever and assigned a noncompensable evaluation 
effective August 4, 1946.

The veteran's medical history and his noncompensable service-
connected disability did not prevent him from serving three 
years during the Korean War.  It was noted during 
hospitalization between February and April 1952 that heart 
evaluation revealed a soft, blowing decrescendo murmur 
systolic in time located along the left sternal border.  A 
February 1952 electrocardiogram showed borderline right 
ventricular preponderance.  The veteran's heart and vascular 
systems were normal on discharge examination in September 
1953; a chest X-ray examination was negative.  Blood pressure 
readings in service were all 148/82 mm or lower.

The veteran was hospitalized at a VA hospital from March to 
April 1964 with a one year history of fatigue and epigastric 
distress.  Examination of the cardiovascular system revealed 
a regular rhythm with a Grade I apical systolic murmur with 
no thrills or enlargement.  Chest X-rays were considered 
negative.  The discharge diagnosis was duodenitis, treated, 
improved.

A June 1964 rating decision granted entitlement to a 10 
percent evaluation for residuals of rheumatic fever and 
entitlement to service connection for residuals of residuals 
of frostbite of the right great toe, which was assigned a 
noncompensable evaluation effective.

According to April 1977 records from S.J. Hospital, the 
veteran complained of chest pain and shortness of breath.  It 
was noted that the veteran's past history included being 
released from the service because of a heart murmur.  
Examination revealed a blood pressure of 170/110.  There was 
a normal sinus rhythm.  There was a presystolic murmur over 
the precordium going to the apex.  The impressions included 
rheumatic heart disease, hypertension, and rule out possible 
coronary insufficiency.

On VA examination in October 1977, the veteran's blood 
pressure was 155/92.  A chest X-ray was within normal limits.  
The diagnoses included history of residual rheumatic fever; 
rheumatic heart disease; and mild hypertension, on 
medication.  It was noted that the veteran's hypertension had 
no relationship to his residuals of rheumatic fever.

VA medical records dated from May 1984 to November 1989 
reveal evidence of continued heart problems.  The assessment 
in March 1987 was mild hypertension; sinus tachycardia; and 
history of rheumatic fever, no evidence of valvular disease 
at present.  VA outpatient records dated in June 1988 reveal 
the assessments of hypertension, controlled; sinus 
tachycardia, controlled (benign); and peripheral vascular 
disease.  A November 1989 cardiovascular ultrasound imaging 
report reveals mild left ventricular hypertrophy with normal 
valves.

The veteran was hospitalized at a VA hospital in June 1984 
with a one month history of palpations; an EKG in May 1984 
was reported to show supraventricular tachycardia.  
Examination revealed a blood pressure of 140/80.  The 
discharge diagnoses included sinus rhythm with junctional 
premature beats, occasional supraventricular tachycardia; 
hypertension by history; and rheumatic fever diagnosed in 
1946.

On VA examination in November 1989, the veteran noted a 
history of circulatory problems in the legs, heart attacks in 
1977 and 1984, hypertension, and rheumatic heart disease.  X-
rays of the chest revealed mild aortic atherosclerosis.  The 
diagnoses included peripheral arterial vascular disease, 
mild.

An application for burial benefits was received by VA in 
January 1990.  According to the Death Certificate, the 
veteran died on December [redacted], 1989, at the age of 62, of a 
myocardial infarction due to arteriosclerotic cardiovascular 
disease.  No autopsy was performed.

The appellant testified at a personal hearing at the RO in 
July 1990 that she was told by a VA when he was hospitalized 
at a VA hospital three or fours years earlier that the 
veteran's heart disease was due to his rheumatic fever 
(hearing transcript page 5).

The September 1991 Board decision

The September 1991 Board decision denied entitlement to 
service connection for the cause of the veteran's death.  In 
essence, the Board concluded that the evidence eof record 
demonstrated that the arteriosclerotic heart disease which 
caused the veteran's death was not shown until many years 
after service discharge and was not medically related to his 
service-connected residuals of rheumatic fever. 

The additional evidence

Additionally submitted evidence received since September 1991 
consists of a May 2000 claim to reopen, private treatment 
records beginning in June 1984, received by VA in October 
2000, and statements from and on behalf of the appellant.  

Private medical records beginning in June 1984 reveal that 
the veteran was seen in August 1984 by J.K., M.D.; the 
diagnoses included history of rheumatic heart disease and 
arrhythmia.  According to December 1989 records from S.J. 
Hospital, the veteran was taken to the Emergency Room on 
December [redacted], 1989 in cardiac arrest; he could not be revived 
and died later that day.

Analysis

The appellant has petitioned to reopen a previously denied 
claim of entitlement to service connection for the cause of 
the veteran's death, which was previously denied by the Board 
in September 1991.  The veteran died in December 1989 of a 
heart attack due to arteriosclerotic cardiovascular disease.  
At the time of his death he was service connected for 
residuals of rheumatic fever, rated 10 percent disabling.  
The appellant now, as she did in 1991, ascribes the veteran's 
death to this service-connected rheumatic heart disease.  

[The Board observes that the veteran was also service 
connected for residuals of frostbite of the right great toe, 
rated noncompensably disabling.  The appellant does not 
appears to contend that this is in any way implicated in the 
veteran's death.]

The Board observes that there must be new and material 
evidence as to any aspect of the veteran's claim which was 
lacking at the time of the last final denial in order to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The previous denial of the veteran's claim in 
September 1991 was based on the absence of medical evidence 
of arteriosclerotic cardiovascular disease in service or 
within a year of service discharge and the absence of any 
causal connection between the veteran's arteriosclerotic 
cardiovascular disease that caused his death and his service-
connected residuals of rheumatic fever.  

The medical evidence received by VA since September 1991 is 
new, in that this includes are medical records that were not 
previously of record.  However, the evidence received by VA 
since September 1991 is not relevant and probative with 
respect to the crucial matter of a nexus between the 
arteriosclerotic cardiovascular disease that caused the 
veteran's death and either his military service or his 
service-connected residuals of rheumatic fever.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a person seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability].  

The additionally submitted medical evidence documents the 
veteran's treatment for and death due to heart disease.  This 
medical evidence does not demonstrate any relationship to the 
service-connected rheumatic heart disease.  In fact, the 
medical evidence indicated "history of" rheumatic heart 
disease.  This impression is similar to other such 
impressions which were of record in 1991 and appears to 
indicate that rheumatic heart disease and/or residuals 
therefrom were not present.  Cf. Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [service connection may not be granted 
for a diagnosis of a disability by history only].

With respect to the appellant's own statements on file in 
support of her claim, these are essentially reiterations of 
similar contentions raised in 1991 and are therefore not new.  
Moreover, it is now well-established that a layperson without 
medical training, such as the appellant, is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See 38 C.F.R. § 3.159; Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108." 

Consequently, because there is no competent medical evidence 
that the veteran's arteriosclerotic cardiovascular disease is 
etiologically related to service, including on a presumptive 
basis, or to his service-connected residuals of rheumatic 
fever, the new evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In short, the appellant has not submitted competent medical 
evidence which serves to link the veteran's arteriosclerotic 
cardiovascular disease either to service or to his service-
connected residuals of rheumatic fever.  The evidence which 
has been presented since September 1991 is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Hodge, supra.  Therefore, the Board 
finds that the appellant's attempt to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death is unsuccessful.  The recently submitted 
evidence not being both new and material, the claim of 
service connection for the cause of the veteran's death is 
not reopened and the benefit sought on appeal remains denied.

Finally, as noted above in connection with the Board's 
discussion of the VCAA, VA's duty to assist in cases such as 
this is circumscribed.  In the absence of a reopened claim, 
there is no duty to assist.  


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death not having been submitted, the claim is not 
reopened and the benefit sought on appeal remains denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

